Citation Nr: 9919017	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-45 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(the RO), which granted the veteran's claim of entitlement to 
service connection for lumbosacral strain and assigned an 
evaluation of 10 percent.  In April 1998, the RO granted an 
increased evaluation of 20 percent.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

The Board also notes that in April 1994, the RO granted the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
disability evaluation of 10 percent, effective May 10, 1993.  
The veteran subsequently perfected an appeal to this 
decision, and in April 1998, the RO granted an increased 
evaluation of 100 percent.  Under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998), 100 percent is the maximum 
disability rating available for PTSD.  Since the claim for an 
increased evaluation for PTSD remains in controversy only 
where less than the maximum available benefit is awarded, and 
since in this case the maximum available benefit has been 
awarded, the claim is no longer in controversy and the Board 
lacks jurisdiction to consider this issue.  See AB, 6 Vet. 
App. at 38-39.



REMAND

The veteran contends that she is entitled to an increased 
evaluation due to the worsening of her lumbosacral strain.  
She claims that she often experiences low back pain that 
radiates into her left leg and forces her to walk with a 
cane.  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
that claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107.  In accordance 
with this duty, and for the reasons stated below, the Board 
finds that further development is necessary before the 
veteran's claim can be properly addressed.

During her April 1999 hearing before the undersigned, the 
veteran testified that she had recently undergone medical 
treatment with two private physicians related to her low back 
pain.  The veteran indicated that she would attempt to 
contact these physicians and have these records sent to the 
VA.  To date, no such records have been received.  The Board 
notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, [s]he cannot passively 
wait for it in those circumstances where [s]he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nevertheless, as these records are likely to contain 
information pertinent to the veteran's claim, the Board finds 
that further attempt should be made to obtain them.

The Board also notes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1998) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1998).  The Court 
in DeLuca held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment of her lower back and because on VA examination, 
limitation of motion was identified, the considerations of 
38 C.F.R. §§ 4.10 and 4.40 must be adequately addressed and 
were not in the most recent VA examination and rating action.  
Therefore, the Board finds that another VA examination of the 
veteran's service-connected low back disability is in order.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to her 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including, most importantly, the records 
of Drs. Cheok and Kim.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded another VA 
orthopedic examination to determine the 
severity of her lumbosacral strain.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  In 
particular, whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted.  Whether there is likely to be 
additional range of motion loss due to 
any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  The examiner should 
also specifically address any functional 
impairment attributable to the veteran's 
lumbosacral strain.  The report of the 
requested examination should be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for lumbosacral 
strain, with consideration given to all 
of the evidence of record, including any 
evidence submitted by the veteran and/or 
her representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
and her representative are free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The Board notes that the Court has stated that compliance by 
the RO with the Board's remand instructions is neither 
optional nor discretionary.  A claimant is entitled to 
complete compliance with the Board's instructions.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

